Citation Nr: 0836673	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-29 238 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of right 
rib and kidney removal due to cancer as a result of herbicide 
exposure.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of recurrent dislocation of the right shoulder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
fungus infection of the hands and feet.  

4.  Entitlement to an evaluation higher than 50 percent for 
service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  
The veteran is in receipt of the Combat Infantryman Badge 
(CIB).    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

The RO increased the evaluation assigned for the veteran's 
PTSD from 30 percent to 50 percent effective November 15, 
2006 in a March 2007 rating decision.  However, the Board 
notes that the RO incorrectly identified November 15, 2006 as 
the date of the claim.  The record reflects that the veteran 
filed his increased rating claim for PTSD on March 2, 2006 
and said date is correctly identified as the date of the 
claim in the earlier September 2006 rating decision.  As the 
effective date assigned for the veteran's PTSD is related to 
the increased rating claim on appeal, particularly with 
respect to the assignment of staged ratings for the appeal 
period, but an earlier effective date claim is not 
inextricably intertwined with the issue and has not been 
procedurally developed or certified for appellate review, the 
Board finds it appropriate to refer this matter to the RO for 
its proper consideration.      

In May 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  
Additional evidence from the veteran was received shortly 
before and at the May 2008 Travel Board hearing.  The record 
was also held open for 60 days following the hearing to allow 
the veteran additional time and opportunity to submit 
evidence and the veteran has recently submitted additional 
evidence in support of his appeal.  The record reflects that 
the veteran has waived his right to initial RO consideration 
of the pertinent evidence submitted since the issuance of the 
last supplemental statement of the case (SSOC) in November 
2007.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  Accordingly, 
the Board will consider the new evidence in the first 
instance in conjunction with the issues on appeal.    

In regard to the veteran's requests to reopen a previously 
denied claim, the Board notes that the veteran's service 
personnel records were associated with the claims folder 
after the September 1968 and January 1982 rating decisions 
that previously denied the claims.  Consequently, such 
records were not before VA at the time of those decisions.  
Under 38 C.F.R. § 3.156(c), if VA receives or associates with 
the claims file relevant official service department records 
that existed and had not been associated with the claims file 
when VA first decided the claim, VA will reconsider the claim 
as an original claim rather than a request to reopen a 
previously disallowed claim.  The only pertinent information 
contained in the personnel records is that the veteran was in 
receipt of the CIB and, thus, had combat service.  In regard 
to the veteran's claim regarding fungal infection of the feet 
and hands, the Board notes that the veteran's receipt of the 
CIB is reflected in the veteran's DD Form 214, which was of 
record at the time of the January 1982 rating decision.  In 
regard to the veteran's claim regarding a right shoulder 
disorder, the service treatment records already detail the 
veteran's treatment for shoulder problems in service and such 
evidence was of record at the time of the September 1968 
rating decision.  The veteran's right shoulder problems in 
service are well-documented and the presumption afforded 
combat veterans is not necessary to establish service 
incurrence.  Huston v. Principi, 18 Vet. App. 395, 402 (2004) 
(holding that the provisions of 38 U.S.C.A. § 1154(b) provide 
a reduced evidentiary burden for combat veterans that relates 
only to the issue of service incurrence, and does not relate 
to whether the veteran has a current disability or whether a 
current disability is linked to the incident in service; 
those questions require medical evidence).  Thus, the service 
personnel records contain no evidence relevant to the claims 
and the issues are properly considered as requests to reopen 
despite the addition of the records to the claims file.   


FINDINGS OF FACT

1.  Service records show that the veteran has qualifying 
service in the Republic of Vietnam; however, renal cancer is 
not a disease associated with herbicide exposure as 
enumerated under 38 C.F.R. § 3.309(e).  In addition, the 
medical evidence of record does not show that the veteran's 
current residuals of renal cancer are otherwise related to 
his military service or that a malignant tumor manifested to 
a compensable degree within one year of discharge.   

2.  In an unappealed September 1968 rating decision, the RO 
denied the veteran's claim of service connection because no 
permanent increase in disability was shown to the right 
shoulder disorder, which existed prior to service and was not 
aggravated by service.  

3.  Evidence received subsequent to the September 1968 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.

4.  In an unappealed January 1982 rating decision, the RO 
denied the veteran's claim of service connection for fungus 
infection of the feet and hands because there was no evidence 
that the condition was incurred in or aggravated by service.  

5.  Evidence received subsequent to the January 1982 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.

6.  For the portion of the appeal period prior to September 
27, 2007, the evidence of record shows that symptomatology 
associated with the veteran's PTSD results in something less 
than total occupational and social impairment but sufficient 
occupational impairment to support a finding that the 
veteran's psychiatric disability more nearly approximates the 
criteria associated with a 70 percent rating under Diagnostic 
Code 9411.  

7.  For the portion of the appeal period from September 27, 
2007, the evidence of record shows that symptomatology 
associated with the veteran's PTSD more nearly approximates 
the criteria for a 100 percent rating under Diagnostic Code 
9411.  


CONCLUSIONS OF LAW

1.  Residuals of right rib and kidney removal due to cancer 
were not incurred in or aggravated by active military service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).   

2.  The September 1968 RO rating decision is final.  
38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1968).  

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for residuals of 
recurrent dislocation of the right shoulder is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.1103 (2007).

4.  The January 1982 RO rating decision is final.  
38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1981).   

5.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for fungus 
infection of the hands and feet is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1103 (2007).

6.  The criteria for an evaluation of 70 percent for the 
veteran's service-connected PTSD have been approximated for 
the portion of the appeal period prior to September 27, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2007). 

7.  The criteria for an evaluation of 100 percent for the 
veteran's service-connected PTSD have been approximated for 
the portion of the appeal period from September 27, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In regard to the veteran's service connection claims to 
include his applications to reopen previously denied claims, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service connection for his claimed 
disorders and described the types of evidence that the 
veteran should submit in support of the claims in a May 2006 
VCAA notice letter.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
veteran's behalf with respect to the claims.  

In further regard to the veteran's requests to reopen, the RO 
additionally advised the veteran that his claims for a right 
shoulder disorder and fungal infection of the hands and feet 
were previously denied, he was notified of the decisions in 
September 1968 and January 1982 respectively, and the 
decisions had become final.  The RO explained that VA needed 
new and material evidence in order to reopen the veteran's 
claims.  The RO defined new and material evidence as evidence 
submitted to VA for the first time that pertained to the 
reason the claim was previously denied and raised a 
reasonable possibility of substantiating the claim.  The RO 
further explained that the veteran's fungus claim was 
previously denied because the evidence of record showed 
fungal infection of the feet first occurred in 1974, over six 
years after discharge, and there was no evidence that the 
condition was incurred in or aggravated by service.  The 
claim involving the right shoulder was noted to have been 
denied because no permanent increase in disability was shown 
to the veteran's right shoulder condition that existed prior 
to service and was not aggravated thereby.  The Board finds 
that the additional notice requirements for a request to 
reopen a previously disallowed claim were satisfied with 
respect to the claims.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

While the elements of degree of disability and effective date 
were not included in the May 2006 VCAA notice letter, such 
notice defects have been remedied.  The record reflects that 
the veteran was provided with proper notice of such elements 
by virtue of April 2007 correspondence and his claims were 
subsequently readjudicated in July 2007.  

In regard to the veteran's increased rating claim for PTSD, 
the record shows that the RO generally advised the veteran of 
what the evidence must show to establish entitlement to an 
increased rating and described the types of evidence that the 
veteran should submit in support of the claim in April 2006 
correspondence.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the veteran's 
behalf.  Although the April 2006 VCAA notice letter did not 
address the element of effective date, such element was 
addressed in April 2007 correspondence sent to the veteran 
and his claim was subsequently readjudicated. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

The Board notes that all four Vazquez notice elements with 
respect to the veteran's increased rating claim were 
satisfied by virtue of correspondence sent to the veteran in 
May 2008.  Although the veteran's claim was not readjudicated 
following such notice, the record reflects that the veteran 
has actual knowledge of the evidence needed to support his 
increased rating claim and has been provided with ample 
opportunity to submit evidence in support of his claim.  The 
veteran indicated that he had ample notice of what kind of 
evidence was needed to support his increased rating claim 
after acknowledging receipt of the May 2008 letter and being 
advised of the Vazquez case at the Travel Board hearing.  
Furthermore, the veteran has had a meaningful opportunity to 
participate in the adjudication of his increased rating claim 
during the course of this appeal such that the essential 
fairness of the adjudication has not been compromised.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

In regard to VA's duty to assist, the record reflects that 
the veteran underwent a psychiatric examination in January 
2007.  Additionally, the veteran's service treatment records 
are of record and post-service treatment records (VA and 
private) relevant to the veteran's claims decided herein have 
been obtained, to the extent possible, and associated with 
the claims folder.  

The Board notes that the veteran reported in an April 2007 
statement that he had sought treatment at a VA facility for 
his fungal infection in 1969 and Dr. P.W. diagnosed him with 
athlete's foot but would not him treat him at that time.  
Although no VA treatment records from 1969 are of record, no 
remand to attempt to obtain the records is necessary.  An 
August 1974 VA treatment record included in the claims folder 
notes that the veteran was seen by Dr. W for painful blisters 
on the sole of his left foot but no prescription was given to 
the veteran because it was a non-service connected condition.  
Thus, it appears that the veteran merely misstated the year 
during which he sought treatment for his claimed foot 
condition from VA.  

Additionally, it is noted that the veteran reported at the 
Travel Board hearing that he was treated at Walson Army 
Hospital for his right shoulder problems in service and he 
did not believe that such records were included in the claims 
folder.  After review of the claims folder to include service 
treatment records, the Board notes that no Walson Army 
Hospital records are apparent.  However, service health 
record entries in early 1967 note that the veteran received 
physical therapy at Walson Army Hospital for a two-week 
period in order to strengthen his right shoulder muscles.  
Additionally, the veteran's right shoulder problems are well-
documented in the service treatment records.  Moreover, the 
veteran's claim was previously denied because the evidence 
did not show that the veteran's right shoulder disorder was 
aggravated by service.  The presence of right shoulder 
problems in service was not in dispute.  Thus, no remand is 
necessary to obtain the veteran's records from Walson Army 
Hospital for his period of service as they are not shown to 
be relevant to the veteran's request to reopen.

The Board further notes that no medical opinion was obtained 
in connection with the veteran's claim for residuals of 
cancer.  However, the Board finds that the evidence, which 
reveals that the veteran did not have the claimed disorder 
during service and does not reflect competent evidence 
showing a nexus between service (to include in-service 
herbicide exposure) and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  As service and 
post-service medical records provide no basis to grant this 
claim, as will be explained in greater detail below, and in 
fact provide evidence against this claim, the Board finds 
that the competent medical evidence of record is sufficient 
to decide the claim and a VA medical opinion is not needed.   

Moreover, no medical examination has been conducted or 
medical opinion obtained with respect to the veteran's 
requests to reopen.  However, no medical examination or 
opinion is needed because the veteran's claims are not found 
to be reopened by way of the submission of new and material 
evidence for reasons explained below.  38 C.F.R. 
§ 3.159(c)(4)(2007).  
 
The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  

Analysis

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the CAVC held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F. 3d. 1378, 1380-81 (Fed. Cir. 2000). 

Service connection for residuals of rib and kidney removal 
due to cancer 

The veteran contends that his rib and kidney were removed due 
to cancer caused by exposure to herbicide agents (i.e., Agent 
Orange) during his service in the Republic of Vietnam.  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  

The veteran's service records show that he has the requisite 
type of service in the Republic of Vietnam as defined by 38 
C.F.R. § 3.307(a)(6)(iii) (2007), and therefore, he is 
presumed to have been exposed to an herbicide agent, Agent 
Orange, during service in the absence of affirmative evidence 
to the contrary.  The medical evidence of record additionally 
shows that the veteran has been diagnosed and treated for 
renal cancer.  Indeed, a private hospital report dated in 
March 2004 reveals that the veteran underwent a right radical 
nephrectomy and notes a final diagnosis of papillary 
("chromophil") renal cell carcinoma.  Nevertheless, the 
veteran is not entitled to presumptive service connection 
based on herbicide exposure because renal cancer is not a 
disease enumerated under C.F.R. § 3.309(e).  McCartt v. West, 
12 Vet. App. 164 (1999).    

Although the veteran is not entitled to presumptive service 
connection based on herbicide exposure, he is not precluded 
from an evaluation as to whether he is otherwise entitled to 
service connection on a direct basis under 38 C.F.R. § 3.303 
or on a presumptive basis as a chronic disease under 38 
C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and a malignant 
tumor becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The medical evidence does not show that the veteran's renal 
cancer is otherwise related to active service or manifested 
to a compensable degree within a year of discharge.  The 
service treatment records are absent of any complaints, 
findings, or treatment for renal cancer and show that his 
genitourinary system was clinically evaluated as normal at 
the March 1968 separation examination.  In fact, the record 
reflects that renal cancer was not diagnosed until 
approximately 2004, 36 years after discharge from active 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  The Board additionally 
notes that there is no competent medical opinion evidence 
that causally links the veteran's renal cancer to service to 
include as due to herbicide exposure.  In that regard, VA 
treatment records show that the veteran underwent an Agent 
Orange examination in August 2007 and the examining physician 
found "unlikely evidence of adverse health effects or 
illness related to Agent Orange exposure" at that time.  The 
veteran has presented no competent medical opinion to the 
contrary or that otherwise links the veteran's current 
residuals of renal cancer to active service.    

Although the veteran has repeatedly asserted that his 
residuals of kidney and rib removal due to renal cancer is 
related to herbicide exposure during his service in the 
Republic of Vietnam, the record reflects that the veteran is 
a lay person and lacks the medical expertise necessary to 
diagnose his claimed disorder or render a competent medical 
opinion regarding its etiology.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, his opinion with respect to the 
medical question of whether his current renal cancer is 
related to service is afforded no probative value.  

Based on the foregoing, the Board finds that the probative 
evidence of record does not establish a causal link between 
the veteran's current residuals of renal cancer and his 
active military service to include exposure to herbicide 
agents.  Consequently, the preponderance of the evidence 
weighs against the veteran's claim and the Board finds that 
service connection for residuals of kidney and rib removal 
due to renal cancer is not warranted.  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

New and material evidence 

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2007).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening an appellant's claim, unless it is inherently 
false or untrue or, if it is in the nature of a statement or 
other assertion, it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for residuals of recurrent dislocation of 
the right shoulder

As a preliminary matter, the Board notes that the veteran's 
current claim is one involving entitlement to service 
connection for recurrent dislocation of the right shoulder.  
This claim is based upon the same factual basis as his 
previous claim, which was denied in the September 1968 rating 
decision that became final.  As such, it is appropriate for 
the Board to consider this claim as a request to reopen the 
previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008). 

In its September 1968 rating decision, the RO denied the 
veteran's claim for service connection because there was no 
permanent increase in disability shown to the veteran's right 
shoulder condition, which existed prior to service and was 
not aggravated by service.  The veteran received notification 
of the denial of his claim and was advised regarding his 
appellate rights in October 1968; however, he did not appeal 
the decision and it became final.  The evidence of record at 
the time of the September 1968 rating decision included the 
veteran's service treatment records and the VA examination 
report dated in August 1968.

The evidence received since the September 1968 denial of the 
veteran's claim consists of VA examination reports dated from 
October 1981 to January 2007, post-service treatment records 
(VA and private) from August 1974 to August 2008 to include 
correspondence from health care providers, the veteran's 
service personnel records, written statements from the 
veteran's family members and a fellow soldier, the May 2008 
hearing transcript, and statements submitted by the veteran 
and/or his representative.    

After review of the evidence received since September 1968, 
the Board finds that it does not qualify as new and material 
evidence sufficient to reopen the claim.  None of the newly 
submitted evidence shows that the veteran's right shoulder 
disorder was aggravated by active military service.  Rather, 
it only shows that the veteran has reportedly experienced 
multiple injuries to his right shoulder and undergone three 
surgeries on his right shoulder since service and retired in 
1983 from his job at the post office as a result of his right 
shoulder disorder.  There is no competent medical evidence to 
include an opinion that links the veteran's current right 
shoulder disorder to his period of active service.  
Therefore, while the evidence associated with the claims 
folder since the September 1968 denial may be considered new 
because it was not before VA at the time of that decision, it 
is not also material because it does not relate to a 
previously unsubstantiated fact necessary to substantiate the 
claim. 

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for residuals of recurrent dislocation of the 
right shoulder is not reopened.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service connection for fungus infection of the feet and hands

As a preliminary matter, the Board notes that the veteran's 
current claim is one involving entitlement to service 
connection for a fungal infection of the feet and hands.  
This claim is based upon the same factual basis as his 
previous claim, which was denied in the January 1982 rating 
decision that became final.  As such, it is appropriate for 
the Board to consider this claim as a request to reopen the 
previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008). 

In its January 1982 rating decision, the RO denied the 
veteran's claim of service connection for fungus infection of 
the feet and hands because there was no evidence that the 
condition was incurred in or aggravated by service.  The RO 
explained that the service treatment records were negative 
for complaint, treatment, or finding of a fungus infection of 
the feet or hands and the evidence showed that a fungal 
infection of the feet first occurred in 1974, over six years 
after discharge from service.  The veteran received 
notification of the denial of his claim and was advised 
regarding his appellate rights in January 1982; however, he 
did not appeal the decision and it became final.  The 
evidence considered by the RO in rendering its decision 
included the veteran's service treatment records, the 
veteran's DD Form 214 showing receipt of the CIB, VA 
examination reports from August 1968 to October 1981, post-
service treatment records (VA and private) to include January 
1979 correspondence from Dr. W.N., and statements by the 
veteran and/or his representative.     

The evidence received since the January 1982 denial of the 
veteran's claim consists of private and VA treatment records 
from February 2006 to August 2008 to include correspondence 
from health care providers, VA examination reports from July 
1999 to January 2007, the veteran's service personnel 
records, photographs of the veteran's foot, written 
statements from the veteran's family members and a fellow 
soldier, the May 2008 hearing transcript, and additional 
statements submitted by the veteran and/or his 
representative.  

After review of the evidence received since the January 1982 
rating decision, the Board finds that it does not qualify as 
new and material evidence sufficient to reopen the claim as 
it does not show that the veteran's recurrent fungal 
infection of the feet and hands is related to the veteran's 
period of active military service, as will be explained in 
greater detail below.  

Although the veteran asserted in several written statements 
submitted during the course of this appeal and at the Travel 
Board hearing that he has had recurrent fungus infections 
since his service in Vietnam and he is deemed competent to 
report such symptomatology, his statements are merely 
duplicative of statements included in the record at the time 
of the January 1982 rating decision and are not considered 
new.

The Board also notes that the veteran asserted in April 2007 
correspondence that Dr. W.N. diagnosed the veteran's fungus 
infection in 1979 and stated that the condition could only be 
contracted in the South Pacific at that time.  However, the 
record reflects that the veteran is a lay person and a lay 
person's account of what a physician purportedly said is 
simply too attenuated and inherently unreliable to constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Moreover, it is observed that a statement 
from Dr. W.N. dated in August 1981 reads that the veteran's 
fungus infection was "obtained in Vietnam"; however, such 
evidence was before VA at the time of the January 1982 rating 
decision that denied the claim.  Thus, the veteran's 
statement may not be considered new and material as it is 
essentially duplicative of evidence of record at the time of 
the last prior denial and does not relate to an unestablished 
fact necessary to substantiate the claim.   

The Board additionally notes that the veteran's wife 
submitted a written statement relating that the veteran 
contracted "some sort of 'jungle rot'" on his left foot 
while in Vietnam.  The veteran's daughters also noted in a 
written statement that they witnessed both of their parents 
breaking "blisters" on the veteran's foot for many years 
and believed that the condition was related to their father's 
Vietnam service.  However, the statements do not establish a 
nexus relationship between the veteran's recurrent fungus 
infection and service.  While the veteran's wife and 
daughters are competent to report the observable 
manifestations of the veteran's claimed disorder, none is 
shown to have the requisite medical expertise to render a 
medical opinion regarding its etiology.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, their statements regarding the 
etiology of the veteran's claimed fungus infection are not 
competent and may not constitute new and material evidence.  
Moreover, neither the veteran's wife nor his daughters 
reported having witnessed a continuity of symptomatology 
since the veteran's return from service.           

Furthermore, additional treatment records pertaining to the 
veteran's claimed fungus infection fail to show a nexus 
relationship between the veteran's recurrent fungus infection 
and service.  It is particularly noted that the veteran told 
a VA medical provider (T.C., NP) in April 2007 that he had 
had an intermittent bullous outbreak localized to the left 
foot and hands for 40 years; however, T.C. did not link the 
veteran's rash to service.  Rather, she noted that it had 
questionable etiology.  Thus, it is not considered material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim.  

Moreover, the other aforementioned evidence submitted since 
January 1982 is not new and material evidence sufficient to 
reopen the claim because it does not show that the veteran's 
recurrent fungus infection is related to service.  Thus, it 
does not relate to a previously unestablished fact necessary 
to substantiate the claim.    

As the evidence submitted since the January 1982 rating 
decision does not show that the veteran's fungus infection is 
related to active service, the Board finds that new and 
material evidence has not been submitted and the claim is not 
reopened.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Evaluation higher than 50 percent for PTSD

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoid friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  Under Diagnostic Code 9411, a 50 percent rating 
is prescribed when there is evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In order for the veteran to receive the next higher 
disability rating of 70 percent, the evidence should show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, General 
Rating Formula for Mental Disorders (2007).  

As a preliminary matter, the Board notes that the veteran is 
currently clinically diagnosed with Major Depressive Disorder 
in addition to PTSD on Axis I; however, a review of the 
medical evidence reveals that mental health examiners have 
not differentiated between symptomatology attributable to the 
veteran's service-connected PTSD and his nonservice-connected 
Major Depressive Disorder.  Accordingly, the Board will 
consider all psychiatric symptomatology demonstrated by the 
veteran as attributable to his service-connected PTSD when 
evaluating whether the veteran is entitled to an increased 
rating for the appeal period.  Mittleider v. West, 11 Vet. 
App. 181 (1998).

After careful review of the evidence, the Board finds that 
the veteran's psychiatric symptomatology more closely 
approximates the criteria for a 70 percent disability rating 
for the portion of the appeal period prior to September 27, 
2007.  The Board observes that the veteran has not 
demonstrated speech that is intermittently illogical, 
obscure, or irrelevant; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships at any time relevant to this portion of the 
appeal period.  However, the veteran has frequently 
experienced suicidal ideation as a symptom of his PTSD as 
relevant VA treatment records show that the veteran 
frequently reported suicidal thoughts to mental health 
providers and was even hospitalized for a week after 
reporting suicidal thoughts to a mental health examiner in 
July 2007.  The veteran has also demonstrated near-continuous 
panic or depression affecting the ability to function 
independently and experienced significant difficulty in 
adapting to stressful circumstances due to PTSD.  
Specifically, the veteran routinely reported experiencing 
panic attacks that occurred several days per week, 
objectively demonstrated anxiety and/or depression while 
discussing with VA mental health providers his role as his 
wife's caretaker after she was diagnosed with a terminal 
illness, was admitted into a VA inpatient psychiatric unit 
for a week due to depression and suicidal ideation reportedly 
associated with feeling betrayed by a doctor he consulted 
regarding his claim for bilateral foot fungus, and was 
subsequently admitted to a partial hospitalization program 
for continued psychiatric treatment following such 
hospitalization.  The veteran has further engaged in 
obsessional rituals which interfered with routine activities 
as VA mental health examiners often referenced the veteran's 
hypervigilant behavior such as avoiding crowds, sitting with 
his back to the wall, and practicing various avoidant 
behaviors in treatment records.  Moreover, mental health 
examiners typically assigned GAF scores ranging from 40 to 45 
during this period, which indicates that the veteran had 
serious symptoms or serious impairment in social and 
occupational functioning and, possibly, some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or family relations, judgment, 
thinking or mood.  Such overall disability picture more 
closely approximates the schedular criteria associated with 
the 70 percent disability rating.    

However, the evidence does not indicate that the veteran is 
additionally entitled to the next higher disability rating of 
100 percent for this portion of the appeal period.  A 100 
percent rating requires evidence of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  The veteran is not shown to have total 
occupational and social impairment as a result of his 
psychiatric disability.  In that regard, the Board 
particularly notes that the veteran reported having good 
relationships with his family to a mental health examiner in 
February 2006 and the veteran's treating psychiatrist, Dr. 
D.O., specifically found the veteran to be employable 
following his week-long hospitalization for suicidal ideation 
in August 2007.  The veteran also does not demonstrate any of 
the symptomatology contemplated in the criteria for a 100 
percent disability rating prior to September 27, 2007.  
 
Nevertheless, the evidence does show that the disability 
picture associated with the veteran's PTSD more closely 
approximates total occupational and social impairment for the 
portion of the appeal period from September 27, 2007.  In 
that regard, the Board particularly notes that the veteran's 
VA treating psychiatrist, Dr. D.O., wrote in correspondence 
dated September 27, 2007 that the veteran continued to 
demonstrate severe symptoms of PTSD and major depressive 
disorder, which were "permanent and disabling."  Dr. D.O. 
also commented that it was his opinion that the veteran was 
unable to hold any type of employment and his interpersonal 
relationships had suffered as a result of his psychiatric 
disability because the only persons with whom the veteran 
associated were his wife and his treaters.  Additionally, VA 
treatment records reveal that the veteran has subsequently 
experienced a dissociative episode and demonstrated possible 
danger of hurting another.  Specifically, the veteran became 
upset by information being discussed in a PTSD group in March 
2008 and was noted to have dissociated and left the group; 
when treaters found him an hour later sitting at an exit 
door, he did not remember leaving the group.  The veteran 
later told a VA mental health provider in August 2008 about a 
recent incident when he had gone to the kitchen, pulled out a 
large carving knife, and waited the duration of the night for 
his granddaughter's abusive ex-stepfather to return after his 
granddaughter told him that the stepfather had driven into 
the veteran's driveway in an attempt to take her with him.  
Such evidence tends to further support the finding that the 
veteran demonstrates PTSD symptomatology that more closely 
approximates the schedular criteria associated with a 100 
percent rating.  Moreover, the veteran through his 
representative sent another letter in August 2008 written by 
Dr. D.O. wherein he stated that the veteran's psychiatric 
condition continued to deteriorate and the prospect of the 
veteran working at this time or any time in the future was 
"incomprehensible."  As the evidence supports the finding 
of total occupational and social impairment due to PTSD, the 
assignment of an increased rating of 100 percent for PTSD for 
the portion of the appeal period from September 27, 2007 is 
warranted.      

For the foregoing reasons, the Board finds that the veteran 
is entitled to an increased evaluation of 70 percent for the 
portion of the appeal period prior to September 27, 2007 and 
100 percent for the portion of the appeal period from 
September 27, 2007.    

To the extent that the veteran's disability affects his 
employability, such has been contemplated in the currently 
assigned schedular evaluations.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2007) is not warranted.


ORDER

Entitlement to service connection for residuals of right rib 
and kidney removal due to cancer as a result of herbicide 
exposure is denied.  

New and material evidence having not been submitted, the 
claim for entitlement to service connection for residuals of 
recurrent dislocation of the right shoulder is not reopened 
and the appeal is denied.  

New and material evidence having not been submitted, the 
claim for entitlement to service connection for fungus 
infection of the hands and feet is not reopened and the 
appeal is denied.  

Entitlement to an evaluation of 70 percent for service-
connected PTSD for the portion of the appeal period prior to 
September 27, 2007 is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to an evaluation of 100 percent for service-
connected PTSD for the portion of the appeal period from 
September 27, 2007 is granted, subject to the laws and 
regulations governing the payment of monetary awards.



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


